Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 12/20/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1, 4-11, 13-15, 17-20 and 26-31 are allowed because the prior art of record fails to disclose that:
-drive the second gate of the FET to a second state in response to receiving a second drive signal; and a measurement circuit comprising a multiplexer configured to: sample a first voltage across the FET while the FET is in the first state; and  sample a second voltage across the FET, while the FET is in the second state as combined in claim 1.	
-wherein the output circuit is further configured to apply a second gate voltage to the gate in response to the second drive signal, to set the FET to a second state; wherein the measurement circuit is further configured to sample a second voltage across the FET  while the FET is in the second state; and wherein the control logic is further configured to: determine a reference voltage responsive to the second voltage; and Appl. No.: 16/555,482Page 5 of 12 Amendment - 111 TI-90333determine a first signature responsive to the first voltage and the reference voltage as combined in claims combined in claims 17 and 31.
-a third transistor having a third gate, a second source, and a second drain, the second drain adapted to be coupled to the FET and the third gate coupled to the control logic; a current source 

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842